NO. 07-09-0092-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MAY 27, 2009
______________________________

JOHN D. FAILS, JR., APPELLANT

V.

MICHAEL “MIKE” LOWE, APPELLEE
_________________________________

FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

NO. 97,237-E; HONORABLE DOUGLAS WOODBURN, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ORDER OF DISMISSAL
          Appellant, John D. Fails, Jr., filed suit against Michael Lowe, in his official capacity
as a correctional officer at the Neal Unit of the Texas Department of Criminal Justice, and
requested redress for retaliation and harassment as well for violations of his rights under
the Texas Constitution.   The trial court dismissed Fails’s suit on January 30, 2009.  
          Fails filed his notice of appeal on March 19, 2009.   Under the Texas Rules of
Appellate Procedure, Fails’s notice of appeal was due no later than March 1.  See Tex. R.
App. P. 26.1.  On April 21, 2009, the appellate clerk’s office sent Fails a letter stating that
it appeared that our jurisdiction was not properly invoked.   Further, the letter requested
that Fails show how this court does have jurisdiction and why the appeal should not be
dismissed for want of jurisdiction.  To date, we have had no response to the court’s
request.
  We have not received any explanation, reasonable or otherwise, to justify the
late filing of the notice of appeal.  See Miller v. Greenpark Surgery Assocs., Ltd., 974
S.W.2d 805, 808 (Tex.App.–Houston [14th Dist.] 1998, no pet.); Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997).
          We, therefore, dismiss the appeal.   See Tex. R. App. P. 42.3. 
 
                                                     Mackey K. Hancock
Justice



ford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).
 
 
          We deny appellant’s request for appointment of new counsel for appeal.
 
                                                                               Per Curiam
Do not publish.